EXHIBIT 10.1

AMENDED AND RESTATED

MGM RESORTS INTERNATIONAL

2012 DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

MGM Resorts International (the “Company”) hereby amends and restates this
nonqualified deferred compensation plan for members of the Board of Directors of
the Company who are not employees or officers of the Company (“Non-Employee
Directors”), which is known as the Amended and Restated MGM Resorts
International 2012 Deferred Compensation Plan for Non-Employee Directors (the
“Plan”). The purpose of the Plan is to enhance the Company’s ability to attract
and retain Non-Employee Directors whose training, experience and ability will
promote the interests of the Company and to directly align the interests of such
Non-Employee Directors with the interests of the Company’s stockholders. The
Plan is designed to permit Non-Employee Directors to defer the receipt of all or
a portion of the compensation otherwise payable to them for services to the
Company as members of the Board.

The Plan was originally effective as of June 12, 2012 (the “Effective Date”).
This amendment and restatement is effective as of June 5, 2014. The Plan is
intended to be, and shall be administered as, an unfunded plan maintained for
the purpose of providing deferred compensation for the Non-Employee Directors
and, as such, is not an “employee benefit plan” within the meaning of Title I of
ERISA (as defined below).

ARTICLE I

DEFINITIONS

(a) “Administrator” means the administrator that has been appointed by the Board
pursuant to Article V of the Plan.

(b) “Board” means the Board of Directors of the Company.

(c) “Cash Fees” shall have the meaning set forth in Section 3.2(b) of the Plan.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Committee” means the Compensation Committee of the Board.

(f) “Common Stock” means the common stock, par value $0.01, of the Company.

(g) “Company” means MGM Resorts International.

(h) “Deferred Compensation Accounts” shall have the meaning set forth in Article
III of the Plan.

(i) “Deferred Stock Unit” shall have the meaning set forth in Section 3.3 of the
Plan.

(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.



--------------------------------------------------------------------------------

(k) “Fees” includes all fee income payable to Non-Employee Directors for their
service on the Board, including, but not limited to (i) annual retainer fees
(whether paid in equity (including RSUs) or cash) and (iii) compensation that
may be payable to such Non-Employee Directors for serving on any of the
committees of the Board, as chairperson of any of the committees of the Board or
as Lead Director. The term “Fees” does not include travel payments that may be
made to such Non-Employee Directors as a result of attending meetings of the
Board or payments that constitute reimbursement for expenses incurred by a
Non-Employee Director in connection with his or her services to the Board.

(l) “Measurement Fund” shall have the meaning set forth in Section 3.3 of the
Plan.

(m) “Participant” means a Non-Employee Director of the Company (and, if
applicable, his or her beneficiaries) who has elected to participate in the
Plan.

(n) “Plan Year” means the calendar year.

(o) “Restricted Stock Unit” or “RSU” means an award granted to a Participant
pursuant to Article 8 of the Company’s Amended and Restated 2005 Omnibus
Incentive Plan, as amended from time to time.

(p) “Service End Date” means the first day of the month following the month in
which the Participant terminates his or her services as a Non-Employee Director.

(q) “Subsidiary” means any corporation, limited liability company or partnership
in which the Company owns, directly or indirectly, more than 50% of the total
combined voting power of all classes of stock of such corporation or of the
capital interest or profits interest of such partnership.

ARTICLE II

PARTICIPATION REQUIREMENTS

2.1. Eligibility. All Non-Employee Directors are eligible to participate in the
Plan. A Non-Employee Director will be deemed a Participant in the Plan if he or
she defers all or a portion of the RSUs and/or other Fees to be earned during a
Plan Year as provided herein.

2.2. Elections.

(a) General Rules. The election to defer all or a portion of the Participant’s
RSUs and/or other Fees for the next Plan Year, as well as the election of the
form and timing of any distributions on the Participant’s behalf with respect to
the amount deferred during such Plan Year, shall be made by written notice
delivered by the Participant to the Company in the manner specified by the
Company and not later than the last day immediately preceding such Plan Year. In
the case of a Non-Employee Director who first becomes eligible during a Plan
Year, such election must be made by written notice not later than thirty
(30) days after such Non-Employee Director first becomes eligible to participate
in this Plan; provided, however, that with respect to such initial elections, no
RSUs and/or other Fees attributable to the period before which the

 

2



--------------------------------------------------------------------------------

election is made and presented to the Company are eligible for deferral under
this Plan. Each such election shall be irrevocable during such Plan Year and
thereafter, except as set forth below.

(b) Amendment of Election Form. Each Participant may amend his or her election
forms with respect to his or her Deferred Compensation Account balance (i) to
change the previously-elected form of distribution in respect of all
distributions under the Plan to another distribution form permitted under
Section 4.1, or (ii) to change the starting date for commencement of all
payments under the Plan to another definitely determinable date, provided,
however that such election shall be made in the manner specified by the Company.
Notwithstanding the foregoing, to be effective, any election made pursuant to
this Section 2.2(b) must satisfy the following conditions: (x) it must be made
at least twelve months prior to the date as of which distribution to the
Participant in respect of his or her Deferred Compensation Account would
otherwise have been made to the Participant and (y) it must defer the
commencement date of distribution to the Participant in respect of his or her
Deferred Compensation Account for at least five (5) years from the date that
would have applied absent such election.

ARTICLE III

DEFERRED COMPENSATION ACCOUNTS

3.1. Establishment of Deferred Compensation Accounts. An account shall be
established for each Participant which shall be designated as his or her
Deferred Compensation Account. Each Participant’s Deferred Compensation Account
may be sub-allocated as a recordkeeping matter and accounting convenience, but
the Company shall not be required to segregate any amounts credited to the
Deferred Compensation Accounts in any manner or in any form, except in its sole
discretion.

3.2. Crediting Deferred Compensation Accounts.

(a) Crediting of RSUs to Deferred Compensation Accounts. Upon the execution of a
valid election form pursuant to Section 2.2(a) with respect to the deferral of
RSUs, such deferred RSUs shall be credited to the Participant’s Deferred
Compensation Accounts as of the date the award would have otherwise vested.

(b) Crediting of Other Fees to Deferred Compensation Accounts. Upon the
execution of a valid election form pursuant to Section 2.2(a) with respect to
the deferral of Fees other than RSUs attributable to services performed by the
Participant in the next Plan Year (such Fees referred to herein as “Cash Fees”),
such Fees shall be credited to the Participant’s Deferred Compensation Accounts
on the last day of the fiscal quarter to which such Fees relate.

3.3. Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Deferred Compensation Account in accordance with the following
rules:

(a) Election of Measurement Funds. Solely with respect to Cash Fees deferred
under the Plan, a Participant may elect, on an election form provided by the
Committee, one or more Measurement Fund(s) (as described in Section 3.3(c)) to
be used to determine the

 

3



--------------------------------------------------------------------------------

additional amounts to be credited or debited to the Participant’s Deferred
Compensation Account. A Participant may elect to add or delete one or more
available Measurement Fund(s) to be used to determine the additional amounts to
be credited or debited to the Participant’s Deferred Compensation Account, or,
other than with respect to changes between the Company stock fund and any other
Measurement Fund, to change the portion of the Cash Fees deferred under the
Participant’s Deferred Compensation Account allocated to each previously or
newly elected Measurement Fund. A Participant may elect to make such a change by
submitting an election form, whether written or electronic (as determined by the
Committee from time to time and in its sole discretion), to the Committee. Any
election so made and accepted by the Committee shall apply no later than the
third business day following the Committee’s acceptance of the election. Any
such election shall continue to apply to Cash Fees deferred under the
Participant’s Deferred Compensation Account, unless subsequently changed in
accordance with this Section 3.3(a). Once an election has been made to allocate
deferred Cash Fees to the Company stock fund, the Participant shall not be
permitted to change such election to allocate such Cash Fees to a different
Measurement Fund.

(b) Proportionate Allocation. In making any election described in
Section 3.3(a), the Participant shall specify on the election form, in
increments of one percentage point (1%), the percentage of the Cash Fees
deferred under the Participant’s Deferred Compensation Account to be allocated
to a Measurement Fund (as if the Participant were making an investment in that
Measurement Fund with that portion of the Participant’s Deferred Compensation
Account).

(c) Measurement Funds. A Participant may elect one or more measurement funds
(the “Measurement Funds”) from among those selected by the Committee for the
purpose of crediting or debiting additional amounts to the Participant’s
Deferred Compensation Account. Measurement Funds selected by the Committee may
include one or more mutual funds, a fixed interest crediting rate formula, a
Company stock fund and/or other investment alternatives. As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add
Measurement Funds. Each such action will take effect as of the first day of the
calendar quarter that follows by thirty (30) days or more the day on which the
Committee gives Participants advance written notice of such change, unless such
advance notice cannot be given due to reasons beyond the control of the
Committee, in which case notice of the change shall be given as soon as
administratively practical. In selecting the Measurement Funds that are
available from time to time, neither the Committee nor the Company shall be
liable to any Participant for such selection or adding, deleting or continuing
any available Measurement Fund. The Participant shall bear full responsibility
for all results associated with the Participant’s selection of Measurement Funds
under this Section 3.3, and the Company shall have no responsibility or
liability with respect to the Participant’s selection of such Measurement Funds.

(d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be reasonably determined by the
Committee. The portion of a Participant’s Deferred Compensation Account that
relates to Cash Fees deferred under the Plan shall be credited or debited on a
daily basis based on the performance of each Measurement Fund selected by the
Participant.

 

4



--------------------------------------------------------------------------------

(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to the Participant’s Deferred Compensation Account thereof,
the calculation of additional amounts and the crediting or debiting of such
amounts to a Participant’s Deferred Compensation Account shall not be considered
or construed in any manner as an actual investment of the Participant’s Deferred
Compensation Account in any such Measurement Fund. In the event that the
Company, in its sole discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Deferred
Compensation Account shall at all times be a bookkeeping entry only and shall
not represent any investment made on the Participant’s behalf by the Company;
and the Participant shall at all times remain an unsecured creditor of the
Company.

(f) Deferred Stock Units. With respect to the portion of a Participant’s
Deferred Compensation Account attributable to deferred RSUs and the portion of a
Participant’s Deferred Compensation Account attributable to Cash Fees for which
the Measurement Fund selected is the Company stock fund, such amounts will be
deemed invested in deferred stock units that are intended to mirror the
performance of shares of Common Stock, with each deferred stock unit the
equivalent of one share of Common Stock (“Deferred Stock Units”). Such amounts
will be credited under the Plan as if the Participant had actually purchased
shares of Common Stock on the date of such deferral. If dividends on the Common
Stock are declared while a Participant holds Deferred Stock Units in his or her
Deferred Compensation Account, additional Deferred Stock Units will be credited
to such Deferred Compensation Account in the following manner. First, a notional
value equal to the cash value of dividends that would be paid upon the same
number of whole shares of Common Stock as the Participant has Deferred Stock
Units in his or her Deferred Compensation Account on the dividend crediting date
(e.g., the date such dividend is payable) will be calculated. Second, such
notional value will be deemed to be allocated to the Participant’s Deferred
Compensation Account and credited to a corresponding number of Deferred Stock
Units to such Deferred Compensation Account (in whole or fractional units) as of
the same date, as soon as administratively practicable. For the avoidance of
doubt, deferred RSUs must always be hypothetically invested in Deferred Stock
Units, however, although Cash Fees deferred under the Plan may be hypothetically
invested in any of the Measurement Funds, including Deferred Stock Units, once
invested in Deferred Stock Units, deferred Cash Fees may not be transferred to
any other Measurement Funds.

(g) Valuation of Deferred Compensation Account. With respect to any distribution
for a Participant’s Deferred Compensation Account as provided for in Article IV
of the Plan, the aggregate value of any such distribution shall be valued as of
the date of distribution.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS FROM THE PLAN

4.1. Timing and Form of Distribution. The Company shall pay to the Participant
(or, in the event of the Participant’s death, to the Participant’s designated
beneficiary) a sum, equal to the amount then standing to his or her credit in
his or her Deferred Compensation Account (plus earnings or losses as provided
for under Section 3.3 herein), in the following manner:

(a) Lump Sum or Installment Payments. Payments shall be made in a lump sum, or
in installments (to the extent made available by the Administrator), as elected
by the Participant in his or her deferral election form, to begin within 90 days
following the Participant’s Service End Date. In the event an installment option
is chosen, such installments shall be as nearly equal as practicable and shall
continue even if the Participant again serves on the Board. The form of
distribution for that portion of a Participant’s Deferred Compensation Account
deemed invested in Deferred Stock Units shall be Common Stock. The form of
distribution for that portion of a Participant’s Deferred Compensation Account
deemed invested in Measurement Fund(s) other than Deferred Stock Units shall be
cash.

(b) Small Account Balances – Lump Sum Payout. Notwithstanding the foregoing, in
the event the amount scheduled for distribution on or following the
Participant’s Service End Date in installments (rather than lump sum) is ten
thousand dollars ($10,000) or less at the time distributions would commence by
reason of the application of this Section 4.1(a), payment of such portion of
Participant’s Deferred Compensation Account balance shall be made in a single
lump sum within 90 days of the date such distribution would otherwise have
commenced, notwithstanding the form of benefit payment elected by the
Participant.

(c) Normal Form of Benefits. In the event no election is made pursuant to this
Article IV, payments shall be made in lump sum within 90 days following the
Participant’s Service End Date.

(d) Death of Participant. Notwithstanding the above, if the Participant dies
(either before payments commence from the Plan or while such payments are being
made), the balance of the Participant’s Deferred Compensation Account shall
immediately become due and payable in one lump sum to the Participant’s
beneficiary or, if no beneficiary is designated or then living, to the
Participant’s estate within 90 days of the date of the Participant’s death.

ARTICLE V

ADMINISTRATION OF THE PLAN

5.1. Administration of the Plan. The Board shall appoint an Administrator to
administer the Plan, which shall be comprised of one or more executive officers
of the Company. The Administrator shall maintain such procedures and records as
will enable the Administrator to determine the Participants and their
beneficiaries who are entitled to receive benefits under the Plan and the
amounts thereof.

5.2. General Powers of Administration. The Committee shall have the exclusive
right, power, and authority to interpret, in its sole discretion, any and all of
the provisions of the Plan; and to consider and decide conclusively any
questions (whether of fact or otherwise) arising in

 

6



--------------------------------------------------------------------------------

connection with the administration of the Plan or any claim for benefits arising
under the Plan. Any decision or action of the Committee or the Administrator
shall be conclusive and binding on the Company and the Participants. The Plan is
designed to comply with the applicable requirements of Section 409A of the Code
and the regulations promulgated thereunder, and shall be administered and
construed to the maximum extent possible consistent with the requirements of
such Section and such regulations.

ARTICLE VI

AMENDMENT AND TERMINATION

6.1. Amendment of the Plan. The Committee shall have the authority to adopt
minor amendments to the Plan without prior approval by the Board that:

(a) are necessary or advisable for purposes of complying with applicable laws
and regulations;

(b) relate to administrative practices under the Plan (including, but not
limited to, the establishment of any procedures or processes or accounts related
to the distribution of Common Stock or other amounts under the Plan); or

(c) have an insubstantial financial effect on the Plan.

The Board shall have the authority to adopt any other amendments to the Plan not
encompassed under the terms of the preceding sentence. Any such amendments must
be made by written instrument, and notice of such amendments shall be provided
as soon as practicable to Participants after their adoption.

6.2. Limitations on Amendment or Termination of the Plan. The Company reserves
the right to amend or terminate the Plan in any respect and at any time, without
the consent of Participants or beneficiaries; provided, however, that the
following conditions with respect to such amendment or termination must be
satisfied in order for such amendment or termination to be binding and in
effect:

(a) Such amendment or termination must be made pursuant to a written resolution
of the Committee which is approved thereafter by the Board; and

(b) Such amendment or termination resolution may not adversely affect the rights
of any Participant or beneficiary to receive benefits earned and accrued under
the Plan prior to such amendment or termination; provided, however, that the
following shall not be deemed to violate this provision:

(i) any acceleration of payments of amounts accrued under the Plan by action of
the Committee or by operation of the Plan’s terms; or

(ii) any decision by the Committee to limit participation (or other features of
the Plan) prospectively under the Plan.

 

7



--------------------------------------------------------------------------------

ARTICLE VII

GENERAL PROVISIONS

7.1. Common Stock Issued Under the Plan. Any shares of Common Stock that are
distributed under the Plan in accordance with Article IV shall be funded from
the share pool available under the Company’s 2005 Omnibus Incentive Plan, as
amended from time to time or any other equity incentive plan of the Company. No
shares shall be separately issuable under the Plan.

7.2. Participant’s Rights Unsecured and Unfunded. This Plan is an unfunded plan
maintained primarily to provide deferred compensation benefits for Non-Employee
Directors, and therefore is exempt from the provisions of Parts 2, 3 and 4 of
Title I of ERISA. Accordingly, no assets of the Company shall be segregated or
earmarked to represent the liability for accrued benefits under the Plan.
Amounts referenced in Participant account statements are only recordkeeping
devices reflecting such liability for accrued benefits, and do not reflect any
actual amounts credited. The right of a Participant (or his or her Beneficiary)
to receive a payment hereunder shall be an unsecured claim against the general
assets of the Company or any successor to the Company. All payments under the
Plan shall be made from the general funds of the Company or any successor. The
Company is not required to set aside money or any other property to fund its
obligations under the Plan, and all amounts that may be set aside by the Company
prior to the distribution of account balances under the terms of the Plan remain
the property of the Company (or, if applicable, any successor). Notwithstanding
the foregoing, nothing in this Section 7.2 shall preclude the Company, in its
sole discretion, from establishing a “rabbi trust” or other vehicle in
connection with the operation of this Plan, provided that no such action shall
cause the Plan to fail to be an unfunded plan designed to provide deferred
compensation benefits for Non-Employee Directors within the meaning of Title I
of ERISA.

7.3. No Guarantee of Benefits. Nothing contained in the Plan shall constitute a
guaranty by the Company or any other person or entity that the assets of the
Company will be sufficient to pay any benefit hereunder.

7.4. No Creation of Employee Rights; Plan is Not A Contract of Employment.
Participation in the Plan shall not be construed to give or deem any Participant
to be an employee of the Company. This Plan shall not constitute a contract of
employment between the Company and any Participant.

7.5. Non-Alienation Provision. No interest of any person or entity in, or right
to receive a benefit or distribution under, the Plan shall be subject in any
manner to sale, transfer, anticipation, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a distribution be taken, either voluntarily or
involuntarily for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.

7.6. Applicable Law; Severability. The Plan shall be construed and administered
under the laws of the State of Delaware, except to the extent that such laws are
preempted by ERISA, if applicable. In the event any provision of this Plan shall
be determined to be illegal or invalid for

 

8



--------------------------------------------------------------------------------

any reason, the remaining portion(s) shall continue in full force and effect as
if such illegal or invalid provision had never been included herein.

7.7. No Impact on Other Benefits. Amounts accrued under the Plan shall not be
included in a Participant’s compensation for purposes of calculating benefits
under any other plan, program or arrangement sponsored by the Company.

7.8. Incapacity of Recipient. If a Participant or other beneficiary entitled to
a distribution under the Plan is living under guardianship or conservatorship,
distributions payable under the terms of the Plan to such Participant or
beneficiary shall be paid to his or her appointed guardian or conservator and
such payment shall be a complete discharge of any liability of the Company under
the Plan.

7.9. Usage of Terms and Headings. Words in the masculine gender shall include
the feminine and the singular shall include the plural, and vice versa, unless
qualified by the context. Any headings are included for ease of reference only,
and are not to be construed to alter the terms of the Plan.

 

9